Citation Nr: 0031959	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  98-20 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
June 12, 1998 Board of Veteran's Appeals' (Board) decision, 
which denied a claim of entitlement to an effective date 
prior to July 1, 1988 for payment of dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from August 1944 to October 
1945; he died in April 1952.  The moving party is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on a motion for revision or reversal on the grounds 
of CUE in a June 12, 1998 Board decision which denied a claim 
of entitlement to an effective date prior to July 1, 1998 for 
payment of DIC benefits. 


FINDINGS OF FACT

1.  In a June 12, 1998 decision, the Board denied the moving 
party's claim of entitlement to an effective date prior to 
July 1, 1988 for payment of DIC benefits.

2.  The moving party alleges that the Board improperly 
interpreted and evaluated the evidence and that the evidence 
of record establishes that the VA never notified her of the 
denial of her 1952 claim for compensation for the cause of 
the veteran's death and that she is entitled to DIC benefits 
from the date of the veteran's death based on her original 
claim filed in June 1952. 

3.  The record does not suggest that any of the correct facts 
as they were known at that time were not before the Board in 
June 1998, or that the Board incorrectly applied statutory or 
regulatory provisions extant at that time such that the 
outcome of the claim would have been manifestly different but 
for the error. 




CONCLUSION OF LAW

The Board's June 12, 1998 decision, which denied the moving 
party's claim 
of entitlement to an effective date prior to July 1, 1988 for 
payment of DIC benefits, did not contain CUE.  38 U.S.C.A. § 
7111 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party argues that there was CUE in the June 12, 
1998 Board decision which denied a claim of entitlement to an 
effective date prior to July 1, 1988 for payment of DIC 
benefits.  She argues that the VA never notified her of the 
denial of that her original 1952 claim for compensation for 
the cause of the veteran's death.  Further, she indicates 
that she assumed that the award of death pension benefits was 
the same as the award for compensation and that the RO failed 
to notify her otherwise.  Consequently, the moving party 
maintains that because she never received a denial of her 
original claim, and because she has actively pursued her 
claim from the outset, that she is entitled to an earlier 
effective date for DIC benefits. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-20.1411 (2000).  Pursuant to 38 
C.F.R. § 20.1404(b), a motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the aforementioned threshold pleading requirements.  Motions 
that fail to comply with the threshold pleading requirements 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

Section 20.1403 of the Code of Federal Regulations, addresses 
CUE and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -
(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals, prior to March 1, 1999) (hereinafter, "the 
Court") with regard to the issue of CUE in an RO rating 
decision provide guidance with regard to determining whether 
CUE exists in a Board decision.  As stated by the Court, in 
order for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) ).

The Board must emphasize that with respect to prior final 
rating decisions, the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Errors constituting CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.' "  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the facts were evaluated is inadequate 
to raise the claim of clear and unmistakable error.  Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995).

In this case, by rating decision dated in March 1996, the RO 
granted service connection for the cause of the veteran's 
death pursuant to a BVA decision dated in January 1996.  The 
RO assigned an effective date of July 1, 1988, the date of 
the receipt of the moving party's claim to reopen her claim 
of entitlement to service connection for the cause of the 
veteran's death.  Thereafter, she timely perfected an appeal 
which resulted in the June 12, 1998 Board decision which is 
currently at issue.  The Board had access to all relevant 
evidence at the time of the decision and determined the 
following.  First, the Board concluded that applicable 
regulations provided that the effective date for an award of 
DIC benefits based upon an original claim or reopened claim 
was the date of receipt of claim, or the date entitlement 
arose, whichever was later.  The effective date for payment 
of such benefits is the first day of the month following the 
receipt of the claim, or in this case, July 1, 1988 based on 
the moving party's June 1988 claim to reopen.  38 U.S.C.A. § 
5110(a), (d)(1) (West 1991 & Supp. 1997) and 38 C.F.R. § 3.31 
(1997).  Further, the Board concluded that while the moving 
party alleges that she never received notice that her claim 
for compensation for the cause of the veteran's death was 
denied, she failed to rebut the presumption of regularity 
that attaches to the administrative government process of 
mailing.  Warfield v. Gober, 10 Vet. App. 483, 486 (1997); 
Rosler v. Derwinski, 1 Vet. App. 241, 241 (1991).  As such, 
the record afforded no basis for payment of DIC benefits 
prior to July 1, 1988 based upon the her reopened claim in 
June 1988.  Accordingly, the Board denied the moving party's 
claim of entitlement to an earlier effective date.

Based on the foregoing, the Board finds that there is no 
"undebatable" error in the June 1998 Board decision.  The 
June 1998 Board decision was consistent with and supported by 
the law then applicable for determining whether the moving 
party met her burden of establishing entitlement to an 
earlier effective date for payment of DIC benefits.  38 
U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.31, 3.400 (c)(4) 
(1997).  Therefore, the Board finds that the denial of 
entitlement to an effective service connection for the cause 
of the veteran's death was a reasonable exercise of judgment, 
and did not involve CUE.   

Likewise, the undersigned also notes that the argument raised 
by the moving party relates to the interpretation and 
evaluation of the evidence in light of controlling 
regulations and law.  In this respect, she has raised a 
generic allegation of error concerning the June 1998 Board 
decision, but not necessarily the discrete issue of CUE.  She 
alleges that the decision was the product of error 
essentially because the Board failed to find that the facts 
showed that she was entitled to an earlier effective date for 
DIC benefits.  This argument is an example of disagreement as 
to how the evidence was interpreted and evaluated, and as 
such cannot constitute a basis for a finding of CUE.  38 
C.F.R. § 20.1403(d)(3).  In fact, the Board's decision that 
the moving party was not entitled to an earlier effective 
date was based on the evidence of record, as well as on the 
applicable laws and regulations then extant.  

The moving party has made no other allegations of error in 
fact or law with the Board's June 12, 1998 denial of her 
claim for an earlier effective date for payment of DIC 
benefits.  Consequently, her motion regarding CUE with 
respect to the June 12, 1998 Board decision must be denied.


ORDER

The motion for revision of the June 12, 1998 Board decision 
on the grounds of CUE is denied.


		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

